Fourth Court of Appeals
                                   San Antonio, Texas
                                       November 19, 2014

                                      No. 04-14-00062-CV

                                Steven STAMPS and Eva Stamps,
                                          Appellants

                                                v.

                                        Alva Elia RUIZ,
                                           Appellee

                   From the 365th Judicial District Court, Dimmit County, Texas
                             Trial Court No. 12-08-11759-DCVAJA
                        Honorable Amado J. Abascal, III, Judge Presiding


                                         ORDER
Sitting:         Karen Angelini, Justice
                 Sandee Bryan Marion, Justice
                 Marialyn Barnard, Justice


     The panel has considered the appellants' motion for rehearing, and the motion is
DENIED.

           It is so ORDERED on November 19, 2014.

                                                           PER CURIAM



ATTESTED TO: ___________________________________
             Keith E. Hottle
             Clerk of Court